The complaint and information charge appellant with violating the Sunday law, in that he ran a moving picture show on Sunday.
In order to obtain the enhanced punishment, other clauses were added in the pleadings charging prior convictions of a similar offense. There are two reasons why it is contended the pleading is not sufficient, as well as in failing to charge an offense. Under Muckenfuss v. State, 55 Tex.Crim. Rep., the complaint and information sufficiently charge prior convictions of similar offenses, and under Lingenfelter v. State,64 Tex. Crim. 30, the opening of a moving picture show on Sunday is an offense. The writer has not agreed with the majority holding that the opening of a moving picture show on Sunday is a violation of the statute. These matters have been discussed by this court, and the majority have held it to be an offense. The writer has seen no reason to change his views expressed in the dissenting opinion. Under the authority of the above cases the judgment will be affirmed.
There are no bills of exception or statement of facts. The matters urged with reference to the charges therefore can not be intelligently revised.
As the record is presented the judgment will be affirmed.
Affirmed.